       Case 1:20-cv-00713-JHR-CG Document 7 Filed 08/25/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GRUZ GARCIA and
PASQUAL BAYLON,

             Plaintiffs,

v.                                                            CV No. 20-713 JHR/CG

MARK W. PERRY and
SHELLPOINT MORTAGE
SERVICING, a foreign corporation,

             Defendants.


          ORDER GRANTING JOINT MOTION FOR EXTENSION OF TIME

     THIS MATTER is before the Court on the parties’ Joint Motion to Extend

Defendant NewRez LLC d/b/a Shellpoint Mortgage Servicing’s Deadline to Respond to

Complaint (the “Motion”), (Doc. 6), filed August 20, 2020. The Court, having reviewed

the Motion and noting it is unopposed, finds the Motion is well-taken and shall be

GRANTED. Defendant NewRez LLC d/b/a Shellpoint Mortgage Servicing’s response to

the Complaint is now due on September 8, 2020.

     IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
